UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7418



TONY CURETON,

                                              Plaintiff - Appellant,

          versus


BILL BAKER, Superintendent at the Avery-
Mitchell Correctional Center; MR. CORPETIN,
Assistant Superintendent at Avery-Mitchell
Correctional Center; ELLA MARKLAND, Physician
at Avery-Mitchel Correctional Center; THE
UTILIZATION REVIEW BOARD; NORTH CAROLINA
DEPARTMENT OF CORRECTION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-292-3-2-MU)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Cureton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tony Cureton appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.         See Cureton v. Baker, No. CA-02-

292-3-2-MU (W.D.N.C. filed Aug. 14, 2002 & entered Aug. 15, 2002).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2